DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 08/28/2019.  In virtue of the communication:
Claims 1-20 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 08/28/2019, and 11/06/2019 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Den Boer (U.S. Patent 10,448,487 B2).
Regarding claim 1, Den Boer discloses a streetlight asset module (SAM) (Figs. 1-7) comprising:

wherein the SAM is configured to communicate (by intra module communication circuit, col. 3, lines 44-63) the operating configuration settings of the streetlight to a control and monitoring system (CMS) node (communication module 170/300, Figs. 1 and 3, col. 3, lines 44-67, col. 4, lines 1-20), coupled to the streetlight; and
wherein the CMS node is configured to communicate the operating configuration settings to a remote location (central server, col. 4, lines 1-20) using a radio communications network (e.g., GPRS, col. 4, lines 1-20).
Regarding claim 2, Den Boer discloses the SAM wherein the CMS node is further configured to:
monitor operation of the streetlight (e.g., detected temperature from a sensor, col. 8, lines 1-16) associated with the SAM based on the operating configuration settings provided from the SAM; and
provide alerts using a communication circuit to the remote location when a deviation from the operating configuration settings is identified (data is sent to the driver module so that the central server can collect the information of lighting fixtures, col. 4, lines 1-20 and col. 8, lines 1-16).
Regarding claim 3, Den Boer discloses the SAM wherein the at least one memory block is programmed with the operating configuration settings of the streetlight at time of manufacture (e.g., the late stage configuration can take place in the factory, col. 3, lines 44-52).
 user (e.g., changing from a winter to a summer … program, col. 3, lines 44-62).
Regarding claim 5, Den Boer discloses the SAM wherein the SAM is coupled to a dimming lamp driver (150, 200, Figs. 1-2) in the streetlight and configured to communicate (control data, col. 3, line 47) dimming control commands (… the light source is dimmed, col. 8, lines 1-10) from the CMS node to the dimming lamp driver.
Regarding claim 6, Den Boer discloses the SAM wherein the SAM is coupled to at least one external sensor (180, 410, Figs. 1 and 3) and is configured to provide sensor information from the at least one external sensor to CMS node (from 440 to 360, Fig. 3).
Regarding claim 7, Den Boer discloses the SAM wherein the at least one external sensor comprises at least one of a temperature sensor (e.g., detected temperature, col. 8, lines 1-10), a traffic counter, a humidity sensor and a motion sensor.
Regarding claim 8, Den Boer discloses a streetlight (100, 700) (Figs. 1-7) comprising:
a streetlight asset module (SAM) (Figs. 1-7) comprising at least one memory block (NFC tag, col. 3, lines 44-63) configured to store operating configuration settings (control data, col. 3, lines 44-63; status information / operational information, col. 3, lines 64-67, col. 4, lines 1-20) of the streetlight (100, 700, Figs. 1 and 3); and
a coupling mechanism (e.g., module as an end cap, col. 9, line 49) configured to connect the streetlight to a control and monitoring (CMS) node (connecting of modules 730 and 740, Fig. 7),

wherein the CMS node is configured to communicate the operating configuration settings to a remote location (central server, col. 4, lines 1-20) using a radio communications network (e.g., GPRS, col. 4, lines 1-20).
Regarding claim 9, Den Boer discloses the streetlight further comprising:
a lamp driver (150, 200, Figs. 1-2) in communication with the CMS node, the lamp driver comprising a non-dimming lamp driver; and a lamp (160, 620, Figs. 1 and 7) in communication with the lamp driver.
Regarding claim 11, Den Boer discloses the streetlight wherein the CMS node is further configured to:
monitor operation of the streetlight based on the operating configuration settings provided from the SAM (Figs. 1-7, col. 8, lines 1-10); and
provide alerts using a communication circuit to the remote location when a deviation from the operating configuration settings is identified (Figs. 1-7, col. 8, lines 1-10).
Regarding claim 12, Den Boer discloses the streetlight wherein the at least one memory block is programmed with the operating configuration settings of the streetlight at time of manufacture (e.g., the late stage configuration can take place in the factory, col. 3, lines 44-52).
Regarding claim 13, Den Boer discloses the streetlight wherein the operating configuration settings stored in the at least one memory block are periodically updated or updated upon request from a user (e.g., changing from a winter to a summer … program, col. 3, lines 44-62).

Regarding claim 15, Den Boer discloses a system for monitoring operating configuration settings of a streetlight (100, 700) (Figs. 1-7), the system comprising:
a streetlight asset module (SAM) (Figs. 1-7) comprising at least one memory block (NFC tag, col. 3, lines 44-63) configured to store operating configuration settings (control data, col. 3, lines 44-63; status information / operational information, col. 3, lines 64-67, col. 4, lines 1-20) of the streetlight (100, 700, Figs. 1 and 3); and
a control and monitoring (CMS) node (communication module 170/300, Figs. 1 and 3, col. 3, lines 44-67, col. 4, lines 1-20) in communication with the SAM (by intra module communication circuit, col. 3, lines 44-63) and configured to receive the operating configuration settings of the streetlight from the SAM, wherein the CMS node is configured to communicate (by intra module communication circuit, col. 3, lines 44-63) the operating configuration settings to a remote location (central server, col. 4, lines 1-20) using a radio communications network.
Regarding claim 16, Den Boer discloses the system further comprising:
a lamp driver (150, 200, Figs. 1-2) in the streetlight in communication with the CMS node, the lamp-driver comprising one of a non-dimming lamp driver; and a lamp (160, 620, Figs. 1 and 7) in the streetlight in communication with the lamp driver.
Regarding claim 18, Den Boer discloses the system wherein the CMS node is further configured to:

provide alerts using a communication circuit to the remote location when a deviation from the operating configuration settings is identified (Figs. 1-7, col. 8, lines 1-10).
Regarding claim 19, Den Boer discloses the system further comprising at least one external sensor (180, 410, Figs. 1 and 3) coupled to the SAM, wherein the SAM is configured to provide sensor information from the at least one external sensor to CMS node (from 440 to 360, Fig. 3).
	Regarding claim 20, Den Boer discloses the system wherein the at least one memory block is programmed with the operating configuration settings of the streetlight at time of manufacture (e.g., the late stage configuration can take place in the factory, col. 3, lines 44-52).

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844